*94ON MOTION FOR REHEARING.
MORRISON, Judge.
Appellant, in his motion for rehearing, presents as the sole question now to be considered “whether or not the following allegation in the information ‘his operator’s license was suspended and after it was suspended and while it was suspended, did then and there drive a motor vehicle upon the public streets and highways in said Harris County, Texas’ constitutes a primary offense.”
If we understood appellant’s contention, it is that the information is insufficient, because it failed to allege that the accused was “a resident whose operator’s license has been suspended” or “a non-resident whose driving privilege has been suspended.”
The information charged that the defendant’s operator’s license had been suspended. If appellant had been a non-resident, then the information should have been drawn in the terms of Section 34 of Article 6687b, alleging that his “driving privilege as a non-resident” had been cancelled. This seems to answer appellant’s contention.
We hold the information herein sufficient.
Appellant’s motion for rehearing is overruled.